Citation Nr: 0933419	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1963 to September 1966.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which, in part, denied the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  

This case was remanded by the Board in May 2008 and February 
2009 for additional evidentiary development.  The Veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate 
reason, to report for a VA examination which was scheduled in 
compliance with the Board's February 2009 remand 
instructions.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service




CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and such may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in May 2008 and February 2009.  In May 2008, the 
Board instructed the agency of original jurisdiction (AOJ) to 
schedule the Veteran for a VA audiological examination to 
ascertain whether the Veteran currently has bilateral hearing 
loss and tinnitus, and if so, whether there was any 
relationship between any currently identified hearing loss 
and tinnitus disabilities and the Veteran's military service.

The Veteran presented for a VA audiological examination in 
June 2008.  Bilateral hearing loss and tinnitus were 
diagnosed, but the examiner was unable to render a medical 
nexus opinion because the "results were invalid."  In the 
February 2009 remand, the Board instructed the AOJ to 
schedule the Veteran for a second VA audiological examination 
to address the issue of medical nexus.  The AOJ scheduled the 
Veteran for a VA examination in March 2009 but he failed to 
report.

Thus, the Board's remand instructions have been complied with 
to the extent possible.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 6, 2005, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
December 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The December 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in the original 
letter.] 

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the December 2005 letter, page 3.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a May 18, 2006 letter from the RO.  [The Veteran was 
also provided notice of the Dingess decision in a letter from 
the AOJ dated May 28, 2008; however, this letter was provided 
to an address that is no longer valid and it is unclear 
whether he received said notice.]

In any event, because the Veteran's claims are being denied, 
elements (4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in April 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the May 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were then readjudicated in the June 2008 and May 2009 
SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  

The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, and 
VA and private treatment records have been associated with 
the claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
audiological examination in June 2008.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate audiological examination and 
rendered appropriate diagnoses.  However, due to poor inter-
test reliability for the right ear, the examiner was unable 
to render a medical nexus opinion in accordance with the 
Board's remand instructions.   The Board attempted to remedy 
this problem in February 2009, when it remanded the claims 
for a second VA audiological examination which was scheduled 
in March 2009.  As is discussed elsewhere in this decision, 
the Veteran did not report for the examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative.  He has 
declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Failure to report for examination

The consequences of failing to report for a VA examination 
are outlined in
38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "re-examination" include 
periods of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Analysis

Preliminary matter - failure to report for VA examination

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination", one should be scheduled.  In this case, a VA 
examination was indeed necessary to establish service 
connection for bilateral hearing loss and tinnitus.  Cf. 38 
C.F.R. § 3.159(c)(4) (2008).

The Board's May 2008 remand states in this regard as follows:

This case presents certain medical questions 
which cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from 
exercising its own independent judgment to 
resolve medical questions].  These questions 
concern the existence of any current 
bilateral hearing loss and tinnitus and the 
relationship, if any, between any currently 
identified hearing loss and tinnitus and the 
veteran's period of active service from 
August 1963 to September 1966, including the 
veteran's claimed noise exposure therein.  
These questions must be addressed by an 
appropriately qualified physician.  

See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is 
necessary if the information and evidence 
of record does not contain sufficient 
competent medical evidence to decide the 
claim].  

As noted above, the Veteran appeared for a VA audiological 
examination in June 2008.  However, the Veteran did not 
respond to any speech tone or pure tone stimuli presented in 
the right ear.  Because of these unreliable results, the 
examiner was unable to render a medical nexus opinion 
because the "results were invalid and cannot be used for 
rating purposes."  

The Board attempted to remedy this problem by requesting a 
second VA audiological examination in its February 2009 
remand.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) [once VA undertakes the effort 
to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided].  The 
Veteran failed to report for the second audiological 
examination.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2008)] for failing to report for a 
scheduled examination.  Neither the Veteran nor his 
representative has provided an "adequate reason" or "good 
cause" for the Veteran's failure to report to his March 2009 
VA examination.  

The Veteran's representative has argued that "it is not 
clear whether [the Veteran] received the notice [of the 
examination]." See the June 26, 2009 Informal Hearing 
Presentation.

It appears that the Veteran received a copy of the Board's 
February 2009 remand, which was sent to his address of 
record.  The Board's remand manifestly indicated that another 
audiological examination would be scheduled.  Crucially, the 
Kansas City VAMC notified the Veteran in a letter to his 
current address of record that a VA audiological examination 
was being scheduled at its facility.  The Veteran was 
notified of the time and place to appear for the scheduled VA 
examination; he failed to appear without explanation.  

The letter from the Kansas City VAMC to the Veteran was sent 
to the current address of record and informed him of the 
date, time and place of his VA audiological examination.  The 
Court has held that VA may rely on the "last known address" 
shown of record.  See Thompson v. Brown, 8 Vet. App. 169, 175 
(1995).  The burden is on the appellant to keep VA apprised 
of his or her whereabouts; if he or she does not do so, there 
is no burden on the part of the VA to "turn up heaven and 
earth to find [the appellant]."  See Hyson, supra.  
Accordingly, the argument of the Veteran's representative is 
without merit.  

Furthermore, the Veteran he has not since requested that the 
examination be rescheduled.  

The Board finds that in light of the Veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for the VA examination has not been shown.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record.

Discussion

In this case, it is undisputed that the Veteran now has 
bilateral hearing loss and tinnitus, which is evidenced by 
June 2008 VA audiological examination findings.  Hickson 
element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the service medical records 
are negative with respect to ear problems, hearing loss and 
tinnitus.  The Board additionally notes that bilateral 
hearing loss was not present until June 2008, well beyond the 
period for presumptive service connection for sensorineural 
hearing loss.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).  [The Board notes that the Veteran 
underwent private audiological testing in August 2006, but 
the report cannot be interpreted by the Board.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) [the Board may not 
interpret graphical representations of audiometric data)]].

With respect to in-service injury, the Veteran is not a 
Veteran of combat, nor does he so contend.  His military 
occupational specialty, according to official records, was 
quartermaster.  There is no statutory presumption of in- 
service acoustic trauma or other ear injury.  See 38 U.S.C.A. 
§ 1154(b).

The Veteran in essence contends that exposure to noise from 
gunfire and helicopter engines in service caused injury to 
his ears.  See the May 11, 2006 notice of disagreement; see 
also the September 15, 2006 substantive appeal.  The Board 
wishes to make it clear that it does not necessarily dispute 
that the Veteran may have been exposed to noise in service, 
as undoubtedly were millions of other veterans.  However, the 
Veteran and his representative have not pointed to any 
statutory or regulatory presumption which equates noise 
exposure with injury to the ears, and the Board is aware of 
none.  

The medical evidence of record does not support the Veteran's 
implied contention that he sustained any ear injury during 
his military service.  Crucially, his service treatment 
records, to include the report of his separation physical 
examination, are pertinently negative for ear injury.  
Significantly, there is no mention of ear problems by the 
Veteran until he filed his initial claim of entitlement to VA 
benefits in November 2005, almost 40 years after he left 
military service in September 1966.

The lack of any evidence of ear problems for four decades 
after service, and the filing of the claim for service 
connection 39 years after service, is itself evidence which 
tends to show that no injury to the ear was sustained in 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability].

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the Veteran 
sustained acoustic trauma in the performance of his duties.

In essence, the Veteran's case rests of his own non-specific 
contention that he somehow sustained a bilateral ear injury 
or injuries in service.  The Board has considered those 
statements.  However, his statements are outweighed by the 
negative service medical records, as well as the lack of 
objective evidence of ear problems for decades after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Maxson, supra. 

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

In the absence of an in-service incurrence or aggravation of 
ear disease or injury, it follows that or medical nexus is 
necessarily lacking also.  As detailed above, the AOJ and the 
Board attempted to obtain a medical nexus opinion.  The VA 
examiner was unable to do so based on the unreliability of 
the Veteran's responses to audiological testing, and the 
Veteran failed to report for a second examination. 
The Board is not required to seek an additional opinion based 
on the Veteran's disinclination to fully cooperate with the 
process.  For his part, the Veteran has not provided a 
medical nexus opinion to VA.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits]. 

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  So it is in this case.  

To the extent that the Veteran himself or his representative 
contends that a medical relationship exists between his 
current hearing problems and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claims do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

The Veteran appears to contend that he had hearing loss and 
tinnitus on a continuous basis since service.  The Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed in the law and regulations section above.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  

The Veteran's hearing acuity was normal at the time of his 
separation from service in 1966.  The first notation of 
hearing loss and tinnitus in the medical evidence of record 
is not until June 2008, over 40 years after service.  Thus, 
the record here discloses a span of 40 years without any 
clinical evidence to support the assertion of a continuity of 
hearing loss and tinnitus.  The fact that the clinical 
evidence record does not provide support for the Veteran's 
contentions that he experienced continuous hearing loss and 
tinnitus since service is highly probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.
Accordingly, the Board finds that Hickson element (3) is not 
met, and the claims also fail on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the Veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


